The court in its decree of modification acted within its jurisdiction. Gabbert v. Gabbert, 217 Ala. 599, 117 So. 214; Epps v. Epps, 218 Ala. 667, 120 So. 150; Adams v. Adams,229 Ala. 588, 159 So. 80.
The record presents no settlement of properties that is within the influence of Sullivan v. Sullivan, 215 Ala. 627,111 So. 911.
The facts on which the court acted in the modification order are within the influence of Morgan v. Morgan, 211 Ala. 7,99 So. 185.
The disallowance of attorneys' fees to the wife in resisting this motion was without error. This case is within the influence of Norrell v. Norrell, Ala.Sup., 1 So. 2d 6541; and Rochelle v. Rochelle, 235 Ala. 526, 179 So. 825, 829. In the latter case is the observation that in divorce and alimony cases, the right to an attorney's fee is an incident to alimony or separate maintenance, "when the right to a decree fixing alimony or maintenance is exhausted, so is the right to an attorney's fee." *Page 247 
We have examined the record and are of the opinion and hold that the decree of modification is due to be and it is affirmed.
Affirmed.
GARDNER, C. J., and BROWN and LIVINGSTON, JJ., concur.
1 Ante, p. 170.